UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6973


GRADY EDWARD LLOYD,

                  Plaintiff - Appellant,

             v.

HONORABLE JUDGE EDWARD W. MILLER, Greenville County;
ATTORNEY JEFFREY M. SCHLIZ; SOUTH CAROLINA COURT OF APPEALS;
EDWIN BROWN PARKINSON, JR.,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   David C. Norton, District Judge.
(9:08-cv-00675-DCN)


Submitted:    November 20, 2008            Decided:   November 26, 2008


Before MOTZ and GREGORY, Circuit Judges, and           HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Grady Edward Lloyd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Grady Edward Lloyd appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on     his   42   U.S.C.    § 1983    (2000)     complaint.        We   have

reviewed the record and find no reversible error.                       Accordingly,

we   affirm     for   the    reasons     stated     by    the    district      court.

Lloyd v. Miller, No. 9:08-cv-00675-DCN (D.S.C. May 8, 2008).                       We

dispense       with   oral   argument        because     the    facts    and     legal

contentions are adequately presented in the materials before the

court    and     argument    would     not    aid   the    decisional       process.

Lloyd’s motion for transcript at government expense is denied.



                                                                            AFFIRMED




                                         2